Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Newly submitted claims 5-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 1 was directed towards circuits to store first content search rules compiled in a predetermined format wherein said first content search rules comprise fixed-size groups of symbols: circuits to extend the fixed-size groups of symbols to process second content search rules of variable-sized groups of symbols; and circuits to evaluate content presented to the integrated circuit chip with said first stored content search rules or second content search rules or a combination thereof.
Application No.: 15/913,326 Non-Final Office Action dated June 18, 2021 Amendments to the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application. Currently amended claims are shown with additions underlined and deletions in strikethrough text except double brackets may be placed before and after the deleted characters to show deletion of five or fewer characters.

New claims are directed towards
5.	An integrated circuit chip PISM comprising:
a. first memory circuits comprising first memory elements to store first group of rules;
b. second memory circuits comprising second memory elements to store second group of symbols; and
C. third memory circuits. 

A different invention of
 
Claim 6
6. An integrated circuit chip PISM comprising:
a. first memory circuits comprising first memory elements to store first group of rules;
b. second memory circuits comprising second memory elements to store second group of symbols; and
 third memory circuits comprising rule group transition logic coupled to the first memory circuits and the second memory circuits to enable transition from the first rule group to the second rule group when a rule in the first rule group is evaluated to match content being examined.

A third invention of

An integrated circuit chip PISM comprising:
a. first memory circuits comprising rule group logic;
b. second memory circuits comprising rule group control vector, and
c. third memory circuit comprising external state vector;
wherein said rule group transition logic enables transition from a first group of rules to a second group of rules when one or more bits in the rule group control vector coupled with one or more bits in the external state vector are set to enable the said transition.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123